DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4, 8, 9, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliane et al. (Pub. No. US 2015/0153297 A1; hereafter Aliane) in view of Hernández-Rivera et al. (Hernández-Rivera, D.; Rodríguez-Roldán, G.; Mora-Martínez, R.; Suaste-Gómez, E. A Capacitive Humidity Sensor Based on an Electrospun PVDF/Graphene Membrane. Sensors 2017, 17, 1009. https://doi.org/10.3390/s17051009).
 	Regarding claims 1-3, Aliane discloses a sensor semiconductor device, comprising: - a transducer which comprises: - a capacitor with at least two electrodes (see Aliane Fig. 5, items 104 and 114) - a polymer which is arranged between at least two electrodes of the capacitor (see Aliane Fig. 1, item 108), and - a top surface of the transducer (see Aliane Fig. 1, item 120), wherein - the polymer is able to absorb water (see Aliane paragraph [0061] “This dielectric material 108 may be a material that is only slightly absorbent”), - the top surface is arranged such that it is exposed to the environment of the sensor semiconductor device (see Aliane Fig. 1, item 120 is the top surface exposed to the outside), - at least a part of the top surface is hydrophobic (see Aliane paragraph [0071] “a perforated hydrophobic protective dielectric layer 120 comprising openings 125 through which the moisture is intended to enter”), and - the sensor semiconductor device is capable of measuring the humidity of the environment of the sensor semiconductor device (see Aliane abstract “A humidity-sensing device”).
	Aliane does not specifically disclose that the hydrophobic surface is superhydrophobic; wherein at least part of the top surface is superhydrophobic as a result of forming structures on the top surface; and wherein - the transducer comprises a top layer with the top surface ; and - at least part of the top surface is superhydrophobic as a result of forming structures within the top layer.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Aliane with a superhydrophobic polymer structure like that discussed in P2 in the top layer of the hydrophobic top surface 120 order to obtain the low-wetting, fast response time of a superhydrophobic surface without concern about changing the desirable chemistry attributes of the polymer used as the top layer.

Regarding claim 4, Aliane as modified discloses the sensor semiconductor device according to claim 1, wherein the capacitor is a plate capacitor (see Aliane Fig. 1, items 104 and 114 which are parallel plates, as opposed to interdigitated capacitors).

 	Regarding claim 8, P1 discloses a method of producing a sensor semiconductor device comprising: - forming a transducer which comprises a capacitor with at least two electrodes (see Aliane Fig. 1, items 104 and 114) - arranging a polymer between at least two electrodes of the capacitor (see Aliane Fig. 1, item 108), and - structuring a top layer of the transducer such that a top surface of the top layer is at least partially hydrophobic (see Aliane Fig. 1, item 120 and paragraph [0071] “a perforated hydrophobic protective dielectric layer 120 comprising openings 125 through which the moisture is intended to enter”) – the top surface is arranged such that it is exposed to the environment of the sensor semiconductor device (see Aliane Fig. 1, item 120 is the top surface exposed to the outside), and - the sensor semiconductor device is capable of measuring the humidity of the environment of the sensor semiconductor device (see Aliane abstract “A humidity-sensing device”).
	Aliane does not disclose that the hydrophobic layer is superhydrophobic.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Aliane with a superhydrophobic polymer structure like that discussed in P2 in order to obtain the low-wetting, fast response time of a superhydrophobic surface without concern about changing the desirable chemistry attributes of the polymer used as the top layer.

 	Regarding claim 9, Aliane as modified discloses the method of producing a sensor semiconductor device according to claim 8, wherein structuring the top layer comprises forming structures on the top surface or within the top layer (see Aliane Fig. 1, items 120 and 125).

Regarding claim 12, Aliane as modified discloses the method of producing a sensor semiconductor device according to claim 8, wherein the top layer is comprised neither by the polymer nor by an electrode of the capacitor (see Aliane Fig. 1, item 120)

Regarding claim 13, Aliane as modified discloses the method of producing a sensor semiconductor device according to claim 8, wherein the capacitor is a plate capacitor (see Aliane Fig. 1, items 104 and 114 which are parallel plates, as opposed to interdigitated capacitors).

Regarding claim 16, Aliane as modified discloses the method of producing a sensor semiconductor device according to claim 8, wherein the structuring of the top layer involves at least one of the following: - patterning (see Aliane paragraph [0097] which discloses printing, which is a form of .

Claims 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliane in view of Hernández-Rivera as applied to claims 1 and 8, above, and further in view of Suzuki  (Pub. No. US 2009/0056439 A1; hereafter Suzuki).
	Regarding claims 10, 18, and 19, Aliane as modified discloses the method of producing a sensor semiconductor device according to claims 1 and 8, respectively, but does not disclose an embodiment wherein the top layer is comprised by the polymer.
	Suzuki discloses that humidity sensors can have several configurations, including wherein the sensor has a capacitor as a top layer (see Suzuki Fig. 9, item 22), and wherein the moisture sensitive film is the top layer (see Borini Fig. 12, item 42). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the configuration of the humidity sensor from among any of the well-known configurations taught by Suzuki in order to obtain the desired sensor configuration. Selecting from a well-known group of alternatives to obtain expected results is deemed obvious to one having ordinary skill in the art (see MPEP 2143(I), (B) and (E)).

Claims 5, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliane in view of Hernández-Rivera as applied to claims 1 and 8, above, and further in view of Borini et al. (Pub. No. US 2014/0196522 A1; hereafter Borini).
 Regarding claims 5, 11, and 14, Aliane as modified discloses the method of producing a sensor semiconductor device according to claims 1 and 8, respectively, but does not disclose that the top layer is comprised by an electrode of the capacitor, and that the capacitor is a fringe capacitor.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the configuration of the humidity sensor from among any of the well-known configurations taught by Borini in order to obtain the desired sensor configuration. Selecting from a well-known group of alternatives to obtain expected results is deemed obvious to one having ordinary skill in the art (see MPEP 2143(I), (B) and (E)).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliane in view of Hernández-Rivera as applied to claims 1 and 8, above, and further in view of Daamen et al. (Pub. No. EP 3168866 A1; hereafter Daamen).
 Regarding claims 6 and 15, Aliane as modified discloses the sensor semiconductor device according to claims 1 and 8, respectively, but does not disclose that a trench is arranged around the transducer, the trench providing drainage of a liquid from the top surface.
	Daamen discloses a trench which is arranged around the transducer, the trench providing drainage of a liquid from the top surface (see Daamen Fig. 2, item 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the transducer of Aliane in view of Hernández-Rivera with a trench like that disclosed in Daamen in order to provide “fast removal of condensation without internal heating” as taught by Daamen (see Daamen paragraph [0004]).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliane in view of Hernández-Rivera as applied to claims 1 and 16 above, and further in view of Shimuta et al. (Pub. No. US 2012/0071734 A1; hereafter Shimuta).
Regarding claims 7 and 17, Aliane as modified discloses the method of producing a sensor semiconductor device according to claims 1 and 16, respectively wherein structures are patterned within the top layer, where the size of the structures is at least 1 nm and at most 100 µm in lateral directions which are parallel to the main plane of extension of the transducer (see Aliane Fig. 2, item Dc and paragraph [0077] which discloses sizes between 50 and 200 µm).
Aliane as modified does not disclose that the top layer is patterned with photolithography.
	Shimuta discloses that printing and photolithography are well-known equivalents useful for the same purpose (see Shimuta paragraph [0042] “the through-hole 42A or a through-groove, having a circular, elliptical or rectangular horizontally cross-sectional shape, is formed by dicing, laser processing, photolithography, or patterning with printing” (emphasis added)).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the configuration of the humidity sensor from among any of the well-known semiconductor methods discussed in Shimuta as they are all well-known equivalents useful for the same purpose. Simple substitution of one known element for another to obtain predictable results is deemed obvious to the ordinary workman in the art (see MPEP 2143(1)(B)).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        4/22/2021